     Case 5:17-cv-00475-TJM-ATB Document 54 Filed 09/27/19 Page 1 of 20



UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
__________________________________________

VELINE HICKS,
                                    Plaintiff,

         v.                                                     5:17-CV-475
                                                                (TJM/ATB)

POLICE OFFICER DAVID CRAW, and
POLICE OFFICER DAVID HART,

                           Defendants.
___________________________________________

Thomas J. McAvoy,
Sr. U.S. District Judge



                                    DECISION & ORDER

         Plaintiff Veline Hicks alleges that Defendants David Craw and David Hart, City of

Syracuse Police Officers, used excessive force when they arrested him. He filed a

Complaint pursuant to 42 U.S.C. § 1983. Af ter motion practice and discovery, Defendants

filed a motion for summary judgment. See dkt. # 48. The parties have briefed the issues

and the Court has determined to resolve the matter without oral argument.

I.       BACKGROUND

         This case concern events that occurred on May 15, 2014 in the City of Syacuse,

New York. On that date, at approximately 12:50 a.m., Defendants Craw and Hart, Officers

in the Syracuse Police Department, were on patrol in a Department vehicle in the 700

Block of Carbon Street. Defendants’ Statement of Material Facts (“Defendants’




                                                 1
 Case 5:17-cv-00475-TJM-ATB Document 54 Filed 09/27/19 Page 2 of 20



Statement”), dkt. # 48-17, at ¶ 1. 1 Defendants contend that they noted a white Jeep

Liberty driving towards them with its high-beam lights activated, a violation of New York

law. Id. at ¶ 2. Plaintiff denies that he had his high beams activated. Plaintiff’s Response

to Defendant’s Statement of Material Facts (“Plaintiff’s Response”), dkt. # 52-3, at ¶ 2.

Craw, who was driving the vehicle, turned the police car around, accelerated to get behind

the Jeep, and activated the patrol car’s emergency lights. Defendants’ Statement at ¶ 3.

       Plaintiff was operating the Jeep Liberty. Id. at ¶ 4. He did not immediately respond

to the emergency lights, but began slowing a little towards the curb line before pulling

away. Id. at ¶ 5. Plaintiff claims that he slowed down “to make sure no cars were around

out of a safety concern.” Plaintiff’s Response at ¶ 5. Defendants contend that Craw

turned on the car’s spotlight in an effort to illuminate Plaintiff’s vehicle and alert him to the

police presence, and Plaintiff continued down the street anyway. Defendants’ Statement

at ¶ 6. Plaintiff contends that he pulled over when he realized that police were behind him

with their lights on, but that he did not see the lights until he pulled over. Plaintiff’s

Response at ¶ 6.

       Craw testified that he shined the spotlight into the driver’s side mirror to illuminate

the inside of the Jeep. Defendants’ Statement at ¶ 7. He and Hart both allegedly

observed Plaintiff reaching around in the car, “moving frantically and aggressively.” Id.

Plaintiff insists that he did nothing wrong. Plaintiff’s Response at ¶ 7. Craw’s training and

experience as a police officer led him to believe Plaintiff’s movements in the car were an


       1
        Both sides have submitted the statements of material facts with citations to the
record required by the Local Rules. The Court will cite to the Defendants’ statement for
facts which are undisputed. Where the facts are in dispute, the Court will note that
dispute.

                                                 2
 Case 5:17-cv-00475-TJM-ATB Document 54 Filed 09/27/19 Page 3 of 20



attempt to secrete or destroy evidence before contact with the police. Defendants’

Statement at ¶ 8. Nervous, Craw allegedly told Hart that, in light of Plaintiff’s behavior,

“‘we’ve got to be careful. He may have reached for a weapon.’” Id. at ¶ 9. After Craw

gave a two-second burst of the car’s emergency siren, Plaintiff pulled his car to the side of

the street and stopped in the 800 block of Carbon Street. Id. at 10.

       Craw again shined his spotlight in the driver’s side mirror; he again alleges he saw

Plaintiff anxiously moving around the driver’s seat. Id. at ¶ 11. Those actions made Craw

suspicious that Plaintiff was accessing a weapon. Id. Craw and Hart got out of their

vehicle. Id. at ¶ 12. Craw claims he began to move towards the Jeep in an “arc,” making

“a wide ‘cut like a pie kind of action’” towards that vehicle’s driver’s side. Id. at ¶ 13.

Plaintiff disputes this claim. Plaintiff’s Response at ¶ 13. Hart approached the passeng er

side of the Jeep at the same time, though Plaintiff did not observe that approach.

Defendants’ Statement at ¶ 14; Plaintiff’s Response at ¶ 14.

       After leaving the car, Craw claims he saw Plaintiff moving around in his seat and

reaching for the center console. Defendants’ Statement at ¶ 15. Plaintiff denies he was

nervous, fidgeted in the seat, or moved around to reach something in the back of the

vehicle. Plaintiff’s Response at ¶ 15. Hart alleges he also saw Plaintiff moving around in

the Jeep. Defendants’ Statement at ¶ 16. He couuld not see Plaintiff’s hands, he claims.

Id.

       Craw claims he ordered Plaintiff to show his hands. Defendants’ Statement at ¶ 17.

Plaintiff denies he ever heard such a command. Plaintiff’s Response at ¶ 17. Craw

contends that Plaintiff failed to comply, but Plaintiff insists no such command occurred.

Defendants’ Statement at ¶ 18; Plaintiff’s Response at ¶ 18. Craw insists that he repeated

                                                3
 Case 5:17-cv-00475-TJM-ATB Document 54 Filed 09/27/19 Page 4 of 20



the command to show his hands, and Plaintiff again denies that such a command

occurred. Defendants’ Statement at ¶ 19; Plaintiff’s Response at ¶ 19. The parties

likewise disagree over whether Plaintiff refused to comply with this supposed second

command. Defendants’ Statement at ¶ 20; Plaintiff’s Response at ¶ 20.

       Defendants contend that Plaintiff followed this alleged second refusal to comply by

speeding away into the oncoming lane of traffic, squealing his tires. Defendants’

Statement at ¶ 21. At the time, Craw and Hart were both about fifteen feet behind the

white Jeep, parallel to each other. Id. at ¶ 22. W hen Plaintiff pulled away, he knew that

police had already stopped him. Id. at ¶ 23. He testified differently at his criminal trial. Id.

at ¶ 24.

       Craw and Hart returned to their patrol vehicle, alerted dispatch that the driver of the

white Jeep had pulled away, and began pursuit of that vehicle. Id. at ¶ 25. The officers

contend they saw Plaintiff commit numerous traffic violations during the pursuit, including

speeding, failing to keep right, failing to stop at stop signs, and reckless driving. Id. at ¶

26. As Plaintiff approached the intersection of Kirkpatrick and 1st North Streets, he slowed

down, proceeded into the oncoming traffic lane, opened the car door, and exited the

vehicle, which was still moving. Id. at ¶ 27. The Jeep struck a tree in front of 716

Kirpatrick Street. Id.

       When he exited the moving vehicle, Plaintiff ran down 1st North Street. Id. at ¶ 28.

Craw stopped the police vehicle, and he and Hart pursed Plaintiff on foot. Id. at ¶ 29.

Defendants contend that Craw began pursuit about twelve to fifteen feet behind Plaintiff,

with Hart following about fifteen to twenty feet behind Plaintiff. Id. at ¶ 30. Craw alleges

he commanded Plaintiff to stop and get down on the ground. Id. at ¶ 31. Plaintiff denies

                                                4
 Case 5:17-cv-00475-TJM-ATB Document 54 Filed 09/27/19 Page 5 of 20



Craw issued such a command. Plaintiff’s Response at ¶ 31.

       Craw contends that, as Plaintiff entered the front yard of 801 1st North Street, Craw

saw Plaintiff reach towards his waistband. Defendants’ Statement at ¶ 33. He testified

that he believed Plaintiff was reaching for a weapon. Id. at ¶ 34. Continuing to chase

Plaintiff, Craw contends he reached for his Taser and deployed the device; he claims he

was hoping that he could prevent Plaintiff from reaching for his waistband. Id. at ¶ 35.

Both Taser probes missed. Id. Plaintiff contends that no one deployed a Taser at him

until he stopped running and dropped to his knees. Plaintiff’s Response at ¶ 35. He

alleges, without naming the particular officer, that “Defendant officer shot the taser to

Plaintiff’s head.” Id.

       After Craw missed his Taser shot, he reholstered the device and continued after

Plaintiff. Id. at ¶ 36. Craw claims he then saw Plaintiff trip and fall to ground in the yard at

809 1st North Street. Id. Plaintiff alleges that he voluntarily stopped running and dropped

to his knees. Plaintiff’s Statement at ¶ 36. Craw contends that Plaintiff ran between fifty

and seventy-five yards before he stopped; Plaintiff contends that nothing in the record

addresses how far he ran. Defendants’ Statement at ¶ 37; Plaintiff’s response at ¶ 37.

       The parties disagree about what happened once Plaintiff stopped running.

Defendants contend that Plaintiff, after falling to the ground, “put his hand under his torso

and under his face.” Id. at ¶ 38. Craw claims that he believed Plaintiff put his hands

underneath his body to “access a weapon.” Id. at ¶ 39. He further alleges that Plaintiff

then tried to use his legs to push himself under the front porch of the residence at 809 1 st

North Street. Id. at 40. To prevent Plaintiff from getting under the porch, Craw contends,

he grabbed Plaintiff’s clothing at the waist. Id. at ¶ 41. While Plaintiff may have put his

                                               5
 Case 5:17-cv-00475-TJM-ATB Document 54 Filed 09/27/19 Page 6 of 20



hands behind his head with his figures interlocked, Defendants assert that he would not

put them behind his back as officers directed. Id. at ¶ 42. Craw and Hart then allegedly

commanded Plaintiff to quit resisting and put his hands behind his back. Id. at ¶ 43.

Plaintiff did not comply, they claim. Id. at ¶ 44. In response, Hart placed himself on

Plaintiff’s right side and Craw put him self on the left side, attempting to handcuff Plaintiff.

Id. at ¶ 45. Meanwhile, Plaintiff had his hands underneath his body and was kicking the

Defendants. Id. Each officer admits that he administered knee strikes to Plaintiff’s side in

an attempt to subdue him. Id. at ¶¶ 46-47. Craw admits that he struck Plaintiff three or

four times on the left side of his “rib cage hip area.” Id. at ¶ 46. Hart admits that he struck

Plaintiff three times in his right hip and thigh area. Id. at ¶ 47. The officers contend that

they repeated their commands to Plaintiff to stop his resistance; he refused, but

“continued flailing around and kicking his legs” at them. Id. at ¶ 48. Plaintiff admits that he

put his hands behind his head with his fingers interlocked, and that he heard the

command to quit resisting. Plaintiff’s Response at ¶¶ 42-44. He denies that he attem pted

to crawl under the porch, kicked at Defendants, or heard any other commands but to stop

resisting. Id. at ¶¶ 44-48.

       Eventually, the officers handcuffed Plaintiff and placed him under arrest for

unlawfully fleeing an officer, vehicle and traffic infractions, and reckless endangerment.

Defendants’ Statement at ¶¶ 49, 51. Officers also allegedly found drugs where Plaintiff

had been laying on the ground and more on his person after a search. Id. at ¶¶ 54, 56.

Plaintiff went to trial on the drug charges, where he denied possessing the drugs and

alleged that officers had planted the drugs on him to cover up their use of excessive force.

Id. at ¶¶ 68, 72. A jury found Plaintiff guilty of criminal possession of a controlled

                                                6
 Case 5:17-cv-00475-TJM-ATB Document 54 Filed 09/27/19 Page 7 of 20



substance in the third and fourth degrees, unlawfully fleeing a police officer in the third

degree, reckless endangerment in the second degree, resisting arrest, and unlawful

possession of marijuana. Id. at ¶¶ 81, 85, 89, 93, 101, 104.

       After officers searched Plaintiff, he requested an ambulance. Id. at ¶ 57. The

ambulance did not transport Plaintiff to the hospital. Id. at ¶ 58. Plaintiff alleges that

Defendants “spoke to the ambulance and had the ambulance [drive] off.” Plaintiff’s

Response at ¶ 58. The parties dispute whether Plaintiff refused treatment. Compare

Defendants’ Statement at ¶ 59 with Plaintiff’s Response at ¶ 59. Plaintiff contends that he

still could not “breathe, walk right and felt pains” after the ambulance left. Plaintiff’s

Response at ¶ 59.

       Plaintiff was then transported to jail and booked. Def endants’ Statement at ¶ 60.

Plaintiff contends that he could not walk and had to lean against the wall at the jail. Id. at

¶ 61. Still, Plaintiff admits that the booking video shows “Plaintiff walking, sitting, removing

his shoes and socks, standing and being searched all in a normal fashion.” Id. at ¶ 62.

       Plaintiff filed a Complaint in this action on May 1, 2017. See dkt. # 1. The

Complaint named the City of Syracuse and Officers Craw and Hart as Defendants. Id.

The Complaint, brought pursuant to 42 U.S.C. § 1983, raised three counts. Count One

alleged excessive force in violation of Plaintiff’s Fourth and Fourteenth Amendment rights.

Count Two alleged a failure-to-intervene to prevent this excessive force, again in violation

fo the First and Fourteenth Amendments. Count Three, raised only against the City of

Syracuse, contended that Plaintiff’s injuries were the result of a municipal policy or

custom. Defendants filed a motion to dismiss the claims against the City of Syracuse,

which the Court granted with leave to re-plead. See dkt. # 45. The Plaintiff did not file an

                                                7
  Case 5:17-cv-00475-TJM-ATB Document 54 Filed 09/27/19 Page 8 of 20



amended complaint, and at the close of discovery the remaining Defendants filed the

instant motion for summary judgement. The parties have briefed the issues, and the

matter is ripe for disposition.

II.    LEGAL STANDARD

       Defendants have filed a motion for summary judgment pursuant to Federal Rule of

Civil Procedure 56. It is well settled that on a motion for summary judgment, the Court

must construe the evidence in the light most favorable to the non-moving party, see

Tenenbaum v. Williams, 193 F.3d 581, 593 (2d Cir. 1999), and m ay grant summary

judgment only where "there is no genuine issue as to any material fact and . . . the moving

party is entitled to a judgment as a matter of law." Fed. R. Civ. P. 56(a). Material facts are

those that ?might affect the outcome of the suit under the governing law.” Anderson v.

Liberty Lobby, 477 U.S. 242, 248 (1986). An issue is genuine if the relevant evidence is

such that a reasonable jury could return a verdict for the nonmoving party. Id.

       A party seeking summary judgment bears the burden of informing the court of the

basis for the motion and of identifying those portions of the record that the moving party

believes demonstrate the absence of a genuine issue of material fact as to a dispositive

issue. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). If the movant is able to

establish a prima facie basis for summary judgment, the burden of production shifts to the

party opposing summary judgment who must produce evidence establishing the existence

of a factual dispute that a reasonable jury could resolve in his favor. Matsushita Elec.

Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986). A party opposing a properly

supported motion for summary judgment may not rest upon "mere allegations or denials"



                                              8
  Case 5:17-cv-00475-TJM-ATB Document 54 Filed 09/27/19 Page 9 of 20



asserted in his pleadings, Rexnord Holdings, Inc. v. Bidermann, 21 F.3d 522, 525-26 (2d

Cir. 1994), or on conclusory allegations or unsubstantiated speculation. Scotto v.

Almenas, 143 F.3d 105, 114 (2d Cir. 1998). Evidence must exist to support each element

of the non-movant’s claim; “where there is an absence of sufficient proof as to one

essential element of a claim, any factual disputes with respect to other elements are

immaterial and cannot defeat a motion for summary judgment.” Salhuddin v. Goord, 467

F.3d 263, 281 (2d Cir. 2006).

III.   DISCUSSION

       Defendants seek judgment on both claims against them. The Court will address

each in turn.

       A.       Excessive Force

       Excessive force claims brought pursuant to the Fourth Amendment “‘are properly

analyzed under the Fourth Amendment’s ‘objective reasonableness’ standard.’” Shamir v.

City of New York, 804 F.3d 553, 556 (2d Cir. 2015) (quoting Graham v. Connor, 490 U.S.

386, 388 (1989)). Using “excessive force renders a seizure of the person unreasonable

and for that reason violates the Fourth Amendment.” Id. To decide whether the force was

reasonable, a court should pay “‘careful attention to the facts and circumstances of each

particular case, including the severity of the crime at issue, whether the subject poses an

immediate threat to the safety of the officers or others, and whether he is actively resisting

arrest or attempting to evade arrest by flight.’” Soares v. Connecticut, 8 F.3d 917, 921 (2d

Cir. 1993) (quoting Graham, 490 U.S. at 396). This standard focuses on “‘a reasonable

officer on the scene, rather than with the 20/20 vision of hindsight.’” Brown v. City of New



                                              9
 Case 5:17-cv-00475-TJM-ATB Document 54 Filed 09/27/19 Page 10 of 20



York, 798 F.3d 94, 100 (2d Cir. 2015) (quoting Graham, 490 U.S. at 397). “A court’s role

in considering excessive force claims is to determine whether a jury, instructed as to the

relevant factors, could reasonably find that the force used was excessive.” Id. at 103.

       The facts, related above, demonstrate that an issue of fact exists for a jury as to

whether Officers Craw and Hart used excessive force in detaining Plaintiff. The parties

dispute whether Plaintiff stopped and surrendered with his hands behind his head, or

whether he fled, tripped and fell, and then prevented the officers from grabbing his arms.

They dispute whether he tried to crawl away after he fell, and whether he kicked at the

officers when they tried to take him into custody. They also dispute the need for, and the

severity of the blows administered by the officers with their knees to Plaintiff’s side. A

reasonable juror could certainly decide that Plaintiff, by fleeing in a vehicle and

endangering the public, attempting to escape on foot, and then lashing out at the officers,

required officers to use a substantial amount of force to subdue him. At the same time, a

reasonable juror could also accept Plaintiff’s testimony and conclude that the Officers had

subdued Plaintiff and had him in custody when they struck him with their knees. Such

conduct, that reasonable juror could decide, was not reasonable under the circumstances

and constituted excessive force. The Court would deny the motion on that basis.

       Defendants offer another reason to grant summary judgment, however: they argue

that Plaintiff cannot prevail on his excessive force claim because a jury convicted him of

resisting arrest. They point to Heck v. Humphrey, 512 U.S. 477 (1994), which provides

that “to recover damages for . . . harm caused by actions whose unlawfulness would

render a conviction or sentence invalid, a § 1983 plaintiff must prove that the conviction or

sentence has been reversed on direct appeal, expunged by executive order, declared

                                              10
 Case 5:17-cv-00475-TJM-ATB Document 54 Filed 09/27/19 Page 11 of 20



invalid by a state tribunal authorized to make such determination, or called into question

by a federal court’s issuance of a writ of habeas corpus[.]” Heck, 512 U.S. at 487.

Defendants argue that Plaintiff’s conviction for resisting arrests bars his Section 1983

excessive force claim.2

       The Second Circuit Court of Appeals has concluded that “the jury’s return of a guilty

verdict in state court for resisting arrest . . . does not necessarily preclude a subsequent

claim of excessive force in federal court.” Sullivan v. Gagnier, 225 F.3d 161, 165 (2d Cir.

2000). As a general matter, “[t]he fact that a person whom a police officer attempts to

arrest resists, threatens, or assaults the officer no doubt justifies the officer’s use of some

degree of force, but it does not give the officer license to use force without limit.” Id. at

165-66. As such, “[a] claim of excessive force would not be precluded by the plaintiff’s

prior [conviction] for resisting arrest . . . unless facts actually determined in his criminal

conviction that were necessary to the judgment of conviction are incompatible with the

claim of excessive force being raised in the subsequent civil suit.” Id. at 166. To

determine whether an incompatibility between the state-court conviction and the excessive

force claim exists, “a federal court must apply the rules of collateral estoppel of the state in

which the prior judgment was rendered, which in this case is New York.” Id. In New York,


       2
         Plaintiff appealed his conviction. The Appellate Division dismissed that appeal.
See People v. Hicks, 172 A.D.3d 1938 (4 th Dept. 2019). The Court did not address his
conviction for resisting arrest. The Court did find, however, that the evidence supported
Plaintiff’s conviction for reckless endangerment in the second degree. Id. at 1939-1940.
The Court found that “the weight of the evidence supports the jury’s conclusion that
defendant recklessly engaged in conduct that created a substantial risk of serious physical
injury inasmuch as he led police on a high-speed chase through a residential
neighborhood and, in so doing, traveled at more than twice the speed limit on the wrong
side of the street, ignored stop signs, and almost struck two moving vehicles and two
parked cars.” Id.

                                                11
 Case 5:17-cv-00475-TJM-ATB Document 54 Filed 09/27/19 Page 12 of 20



such preclusion “depends on the specific facts and circumstances of each case.” Id.

Collateral estoppel “applies ‘if the issue in the second action is identical to an issue which

was raised, necessarily decided and material in the first action, and the plaintiff had a full

and fair opportunity to litigate the issue in the earlier action.’” Id. (qutoing Parker v.

Blauvelt Volunteer Fire Co., 93 N.Y.2d 343 (N.Y. 1990)). The Court must undertake “a

detailed examination of the record in the prior state criminal case, including the pleadings,

the evidence submitted and the jury instructions, in order to determine what issues were

actually litigated and necessary to support a final judgment on the merits.” Id. The party

seeking preclusion (here the Defendants) has “[t]he burden of proof with respect to

whether an issue is identical to one that was raised and necessarily decided in the prior

action[.]” Id.

        “Under New York law, an individual commits the offense of resisting arrest when he

‘intentionally prevents or attempts to prevent a police officer or peace officer from effecting

an authorized arrest of himself or another person.’” Tracy v. Freshwater, 623 F.3d 90, 100

(2d Cir. 2010) (quoting N.Y. Penal Law § 205.30). Conviction under that statute requires a

showing “that (1) the defendant intentionally engaged in some conduct by which he either

prevented or attempted to prevent arrest, and (2) the arrest was lawful in that it was

supported by either a warrant or probable cause.” Id. Courts have concluded that “‘[it] is

not necessary that a defendant use ‘force or violence’ in obstructing the officer. It is

enough that he engage in some conduct with the intent of preventing the officer from

effecting an authorized arrest of himself or another person.’” People v. Stevenson, 31

N.Y.2d 108, 112 (1972)(quoting Practice Commentary by Denzer and McQuillan,

McKinney’s Cons. Laws of N.Y., Book 39, Penal Law § 205.30, p. 677).

                                                12
 Case 5:17-cv-00475-TJM-ATB Document 54 Filed 09/27/19 Page 13 of 20



       Defendants’ papers include the trial transcript from Plaintiff’s State criminal trial.

See dkt. #s 48-7-48-9. The Court’s review of that transcript indicates that Plaintiff’s

narrative concerning the events of his arrest remained fairly consistent from the

trial–where he decided during the middle of the trial to represent himself pro se–to his

deposition in this matter. Plaintiff has consistently maintained that he attempted to

surrender to the Defendants by dropping to his knees and interlacing his hands behind his

head, that the only resistance he offered to the beating he claims he endured came in an

effort to protect himself, and that the officers struck him without justification. The parties

agree that at the trial Plaintiff claimed that “he initially ran from police after ditching his

vehicle, but that he voluntarily got down on his knees and put his hands behind his head”

at the location in question. Defendants’ Statement at ¶ 63. The parties also agree that

Plaintiff claimed he was not resisting arrest when officers started beating him, both at his

trial and during his deposition for this case. Id. at ¶¶ 64-65. The parties also agree that at

his trial Plaintiff claimed in his closing argument “that he did not have any drugs on him

when he was pulled over and did not resist arrest after he ran from police on foot.” Id. at ¶

71. He claimed police planted drugs on him to cover up their “beating” of him. Id. at ¶ 72.

He also argued that he had not resisted arrest; he surrendered to police, w ho then started

beating him. Id. at ¶ 75. He argued that any conduct that occurred after his surrender

was an effort to protect himself from police abuse. Id. at ¶ 76. He insisted that “that’s why

they said I was resisting arrest, because you can use force if you say I’m resisting arrest.”

Id. at ¶ 77.

       In arguing Plaintiff’s guilt on the resisting arrest charge during his criminal trial, the

State argued that:

                                                13
 Case 5:17-cv-00475-TJM-ATB Document 54 Filed 09/27/19 Page 14 of 20



       After being ordered two times to show his hands, the defendant takes off from the
       vehicle and traffic stop with Officer Craw and Officer Hart next to his vehicle. Just
       remember, resisting arrest, he resists arrest from the original vehicle and traffic stop
       throughout the car chase and from the front yard of 809 1st North Street. This is all
       continuous.

       Next, he leads the police on a high-speed chase through the City of Syracuse.
       They’re following with lights and sirens. He never stops. He bails from his moving
       vehicle and police vehicle still in pursuit, runs on foot. Police are chasing the
       defendant. Officer Craw is yelling to him to get on the ground and stop. He
       continues running. The defendant then trips, places his hands under his head and
       under his torso. The defendant is continually ordered to stop resisting arrest and
       give the police his hands. He kicks and flails his legs; he continues to fight with the
       police and he resists lawful arrest. The defendant continues not to comply with the
       arrest despite knee strikes to his torso, and then both arm s have to be forced
       behind his back to finally place him in handcuffs, under control and under arrest.

       The People have proven through all the evidence, physical and testimony in this
       case, that the defendant is guilty of resisting arrest.

Trial Transcript, Exh. J to Defendant’s Motion, dkt. # 48-9, at 490-491.

       The trial court in Plaintiff’s criminal case then instructed the jury on resisting arrest

as follows:

       Under our law, a person is guilty of resisting arrest when he or she intentionally
       prevents or attempts to prevent a police officer from effecting an authorized arrest
       of himself or herself. “Intent” means conscious objective or purpose. Thus, a
       person intentionally prevents or attempts to prevent a police officer from effecting
       an authorized arrest of himself or herself when it is that person’s conscious object
       or purpose to do so.

       What is an authorized arrest? An arrest is authorized when a police officer making
       the arrest has reasonable cause to believe that the person being arrested has
       committed a crime. Reasonable cause does not require proof that the crime was in
       fact committed. Reasonable cause exists when a police officer has knowledge of
       facts and circumstances sufficient to support a reasonable belief that a person has
       been or is being–that a crime has been or is being committed.

       Now, in this regard, I instruct you that reckless driving, which is a Vehicle and
       Traffic Law offense, is a crime, and I instruct you that unlawfully fleeing a police
       officer in the third degree is a crime.

       I further instruct you with respect to use of force, in effecting an arrest under Penal

                                               14
 Case 5:17-cv-00475-TJM-ATB Document 54 Filed 09/27/19 Page 15 of 20



       Law Section 35.30, a police officer in the course of effecting or attempting to effect
       an arrest of a person whom he reasonably believes to have committed an offense
       may use non-deadly physical force when and to the extent he or she believes
       reasonably necessary to effect such arrest.

       Before you may find the defendant guilty of resisting arrest, the People must prove
       to your satisfaction beyond a reasonable doubt two elements: First, that on or about
       May 15th, 2014, in the County of Onandaga, Veline Hicks prevented or attempted to
       prevent a police officer from effecting an authorized arrest of himself and second,
       that he did so intentionally.

       If the People prove both elements to your satisfaction beyond a reasonable doubt,
       you must find the defendant guilty of resisting arrest. If the People fail to prove
       either one or two of those elements beyond a reasonable doubt, you must find the
       defendant not guilty of resisting arrest.

Id., at 504-505.

       Having examined in detail the record provided by the Defendants from Plaintiff’s

criminal trial, the Court will reject the Defendants’ argument in this respect. While the

Court recognizes that there was argument at trial about the need for force used by the

officers in their arrest, the Court finds that Plaintiff’s state-court conviction did not require

the jury to conclude beyond a reasonable doubt that the of ficers did not use excessive

force. In that case, the jury had evidence that the Plaintiff fled officers after their initial

stop, drove recklessly (a crime for which he was convicted), jumped out of his car, and

then fled the police (a crime for which he was convicted). The judge instructed the jury

that officers were authorized to arrest Plaintiff for reckless driving or fleeing police. The

judge also instructed the jurors that they could find Plaintiff guilty if they found he

intentionally attempted to evade arrest. When the jurors found Plaintiff liable for reckless

driving, his subsequent flight constituted resisting arrest. The judge also did not instruct

jurors that they had to find the Plaintiff not guilty if they concluded that officers used more

force than necessary to affect the arrest. While Defendant may have argued that he did

                                                15
 Case 5:17-cv-00475-TJM-ATB Document 54 Filed 09/27/19 Page 16 of 20



not commit the drug crimes for which he had been charged and that officers planted the

drugs on him to cover for their excessive force, jurors could have accepted that argument

and still found that Plaintiff’s flight from officers amounted to resisting arrest before he ever

fell to his knees and had a physical altercation with officers while they attempted to cuff

him. The facts of the final moments of Plaintiff’s arrest were not necessary for jurors to

find him guilty of resisting arrest, and Plaintiff is not estopped from claiming false arrest

under those circumstances. See Sullivan, 225 F.3d at 166 (“A claim of excessive force

would not be precluded by the plaintiff’s prior [conviction] for resisting arrest . . . unless

facts actually determined in his criminal conviction that were necessary to the judgment of

conviction are incompatible with the claim of excessive force being raised in the

subsequent civil suit.”).

              B.      Failure to Intervene

       Defendants also seek dismissal of Plaintiff’s failure-to-intervene claim. “A police

officer is under a duty to intercede and prevent fellow officers from subjecting a citizen to

excessive force, and may be held liable for his failure to do so if he observes the use of

force and has sufficient time to act to prevent it.” Figueroa v. Mazza, 825 F.3d 89, 106 (2d

Cir. 2016). Liability attaches on the theory that the officer, by failing to intervene, becomes

a ‘tacit collaborator’ in the illegality.” Id. (quoting O’Neill v. Krzeminski, 839 F.2d 9, 11-12

(2d Cir. 1988)). “An officer who fails to intercede in the use of excessive force . . . is liable

for the preventable harm caused by the actions of other officers.” Terebessi v. Torreso,

764 F.3d 217, 243 (2d Cir. 2014). “W hether the officer had a ‘realistic opportunity’ to

intervene is normally a question for the jury, unless, ‘considering all the evidence,

reasonable jury could not possibly conclude otherwise.’” Id. at 244 (quoting Anderson v.

                                                16
 Case 5:17-cv-00475-TJM-ATB Document 54 Filed 09/27/19 Page 17 of 20



Banen, 17 F.3d 552, 557 (2d Cir. 1994)). An underly ing constitutional violation is a

precondition of a failure-to-intervene claim. See O’Neill, 839 F.2d 9, 11 (2d Cir. 1988) (“A

law enforcement officer has an affirmative duty to intercede on the behalf of a citizen

whose constitutional rights are being violated in his presence by other officers.”).

       Defendants contend that no excessive force claim can lie against either officer, and

that the derivative failure-to-intervene claim must also fail. Even if Plaintiff could maintain

his excessive force claim, they argue, no evidence could support a claim for failing to

intervene against either officer. They contend that Plaintiff’s theory of liability implicates

both officers in the use of excessive force when they allegedly kneed him as he lay on the

ground. Under circumstances where both officers are potentially liable for using excessive

force, neither can be liable for failing to prevent the use of such force. Plaintiff agrees that

“[w]here there is a direct claim for a constitutional violation against an officer, the

derivative failure to intervene claim is usually held to be waived.” At the same time, he

points out, where a jury finds that one officer did not use excessive force and another

officer did use such force, the jury may consider whether the first officer failed to

intervene. “Plaintiff does not ask for a finding on both claims against any one Defendant.”

       The Court will deny the motion in this respect as well. While the Court agrees that

an officer who uses excessive force cannot be simultaneously liable for failing to

intervene, Plaintiff’s deposition testimony indicates that he believed the officers played

different roles in the alleged excessive force. Asked whether Officer Craw was more

“aggressive” than Officer Hart in the altercation, Plaintiff answered that “Officer Craw did

[it] longer. Like, I don’t know.” Plaintiff’s Deposition, dkt. # 48-13, at 142. Plaintiff also

testified at his deposition that he had experienced past conflict with Officer Craw,

                                               17
 Case 5:17-cv-00475-TJM-ATB Document 54 Filed 09/27/19 Page 18 of 20



recognized him at some point in the sequence of events, and suspected Craw had some

sort of animus towards him, and “wanted to get [him].” Id. at 97. He testified that he was

fearful of Officer Craw under certain circumstances. Id. at 74. In addition, as described

above, Officer Craw led the chase of Plaintiff and fired his Taser at him. A reasonable jury

could conceivably conclude that Craw led the activity and Hart followed along, applying

reasonable force after he permitted Craw to engage in excessive force. In any case, the

facts about each Defendants’ role in the arrest are in dispute.

       Under those circumstances, the Court will deny the motion to dismiss and wait to

see how the evidence comes in at trial. The motion will be denied with leave to renew at

an appropriate time during trial.

       C.     Qualified Immunity

       In the alternative, Defendants argue they are entitled to qualified immunity.

“Qualified immunity is an affirmative defense that shields government officials ‘from liability

for civil damages insofar as their conduct does not violate clearly established statutory or

constitutional rights of which a reasonable person would have known.’” Stephenson v.

Doe, 332 F.3d 68, 76 (2d Cir. 2003) (quoting McCardle v. Haddad, 131 F.3d 43, 50 (2d

Cir. 1997)). Qualified immunity also applies when “‘it was ‘objectively reasonable’ for [the

officer] to believe that [his or her] actions were lawful at the time of the challenged act.’”

Betts v. Shearman, 751 F.3d 78, 83 (2d Cir. 2014) (quoting Jenkins v. City of New York,

478 F.3d 76, 87 (2d Cir. 2007)). The Court looks to whether a right was “clearly

established” and thus “whether it would be clear to a reasonable officer [in the position of

the defendant] that his conduct was unlawful in the situation he confronted.’” Southerland

v. City of New York, 652 F.3d 209, 233 (2d Cir. 2011) (quoting Saucier v. Katz, 533 U.S.

                                               18
 Case 5:17-cv-00475-TJM-ATB Document 54 Filed 09/27/19 Page 19 of 20



194, 202 (2001)). In considering that issue, a court examines “‘(1) whether the right was

defined with reasonable specificity; (2) whether Supreme Court or other court of appeals

case law supports the existence of the right in question, and (3) whether under preexisting

law a reasonable defendant would have understood that his or her acts were unlawful.’” Id.

(quoting Scott v. Fischer, 616 F.3d 100, 105 (2d Cir. 2010)). W hile “the matter of whether

a right at issue is clearly established is a question of law, that question is ‘tied to the

specific facts and context of the case.’” Id. (quoting Giles v. Repicky, 511 F.3d 239, 244

(2d Cir. 2007)).

       Defendants contend that Plaintiff is estopped from arguing that the officers used

excessive force by virtue of his resisting arrest conviction, and therefore he cannot

“[assert] factual allegations or legal arguments that have been litigated and decided

against him in his criminal trial.” Defendants argue that the Court should not consider

Plaintiff’s claims that officers used more force than necessary to arrest him. As explained

above, the Court has rejected this position, and will consider the Plaintiff’s claims.

       Defendants also argue that the question for qualified immunity is “whether it was

clearly established, on May 15, 2014, that a police officer could not lawfully use physical

force in a situation where an individual ran from police, disregarding commands to stop,

then secreted his hands after going down to the ground causing an officer to increase his

suspicion that Plaintiff was attempting to access a weapon and otherwise resisted lawful

arrest.” Defendants insist that no clearly established authority establishes that force could

not be used under those circumstances. Of course, the issue in this case is not whether

Defendants could use some force to arrest Plaintiff after he fled them, but whether the

force they used was unreasonable under the circumstances. The Court agrees that no

                                                19
 Case 5:17-cv-00475-TJM-ATB Document 54 Filed 09/27/19 Page 20 of 20



law prohibits the use of force under those circumstances, but the Court also finds that the

prohibition on using excessive force, even when a Defendant flees, is clearly established

in the relevant case law. The cases cited above demonstrate the longstanding nature of

that prohibition. At this point in the litigation, and considering the evidence in the light

most favorable to the non-moving party, a question of fact exists as to whether the force

used was excessive. If, as he claims, Plaintiff surrendered and placed his hands on top of

his head and Defendants in response grabbed his arms and struck him repeatedly in the

side with their knees, no reasonable officer under the circumstances would believe that his

actions were lawful. Qualified immunity does not apply under these circumstances. In this

respect, the motion will be denied with leave to renew at the close of the Plaintiff’s case at

trial.

IV.      CONCLUSION

         For the reasons stated above, the Court will DENY the Defendants’ motion for

summary judgment, dkt. # 48. The Clerk of Court shall schedule trial in this matter.



         IT IS SO ORDERED.


Dated:September 27, 2019




                                               20
